
	

113 HRES 594 IH: Recognizing Older Americans Month.
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 594
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2014
			Ms. Bonamici (for herself and Mrs. Brooks of Indiana) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Recognizing Older Americans Month.
	
	
		Whereas President John F. Kennedy first designated May as Senior Citizens Month in 1963;
		Whereas in 1963, only 17,000,000 individuals living in the United States were age 65 or older,
			 approximately 1/3 of such individuals lived in poverty, and few programs
			 existed to meet the needs of older individuals in the United States;
		Whereas in 2014, there are more than 43,000,000 individuals age 65 or older in the United States,
			 and such individuals account for 13.7 percent of the total population of
			 the United States;
		Whereas in 2014, more than 9,600,000 veterans of the Armed Forces are age 65 or older;
		Whereas older individuals in the United States rely on Federal programs, such as Social Security,
			 the Medicare program, the Medicaid program, and, in the case of veterans,
			 the TRICARE program and the health care system of the Department of
			 Veterans Affairs, for financial security and high-quality affordable
			 health care;
		Whereas the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) provides supportive services to
			 help individuals of the United States who are age 60 or older maintain
			 maximum independence in their homes and communities;
		Whereas the Older Americans Act of 1965 provides funding for programs, including nutrition
			 services, transportation, and care management, to assist more than
			 11,000,000 older individuals in the United States each year;
		Whereas compared to older individuals in the United States in past generations, older individuals
			 in the United States in 2014 are working longer, living longer, and
			 enjoying healthier, more active, and more independent lifestyles;
		Whereas more than 4,300,000 individuals in the United States age 65 or older continue to work as
			 full-time, year-round employees;
		Whereas older individuals in the United States play an important role in society by continuing to
			 contribute their experience, knowledge, wisdom, and accomplishments;
		Whereas older individuals in the United States play vital roles in their communities and remain
			 involved in volunteer work, mentoring activities, the arts, cultural
			 activities, and civic engagement; and
		Whereas a society that recognizes the success of older individuals and continues to enhance their
			 access to quality and affordable health care will encourage the ongoing
			 participation and heightened independence of such individuals and will
			 ensure the continued safety and well-being of such individuals: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes Older Americans Month; and
			(2)encourages the people of the United States to provide opportunities for older individuals to
			 continue to flourish by—
				(A)emphasizing the importance and leadership of older individuals through public recognition of their
			 ongoing achievements;
				(B)presenting opportunities for older individuals to share their wisdom, experience, and skills with
			 younger generations; and
				(C)recognizing older individuals as valuable assets in strengthening communities across the United
			 States.
				
